Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed on 6/15/2022 has been entered. Applicant has canceled all previously pending claims and added claims 49-70. Currently claims 49-70 are pending in this application. 

Allowable Subject Matter
Claims 49-70 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fails to teach “receiving, via the digital vault and at the first interface, a designation of the reviewer for accessing the container file from the custodian; upon receiving the designation from the custodian of the container file, generating, via the digital vault, a specific access code associated with the reviewer; upon receiving the specific access code from the reviewer, automatically generating, via the digital vault, a communication channel between a user device of the custodian of the container file and a user device of the reviewer, wherein the communication channel is generated in addition to the first interface and the second interface; transmitting an electronic message via the communication channel through the digital vault, wherein the electronic message permits limited viewing access to the container file via the digital vault; and capturing, via the digital vault, event metadata when the user device of the reviewer gains access to the container file using the specific access code, the event metadata comprising identification of the user device of the reviewer and one or more changes to the container file” as required by claim 49 and similarly by claim 60. Dependent claims are allowed due to dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P. Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/YOGESH PALIWAL/Primary Examiner, Art Unit 2435